Citation Nr: 1142544	
Decision Date: 11/17/11    Archive Date: 11/30/11

DOCKET NO.  06-03 847A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether the reduction of the disability rating for post-operative residuals of chondromalacia of the left knee (left knee disability), from 30 percent to 10 percent, effective December 1, 2004, was proper.

2.  Entitlement to a disability rating in excess of 30 percent for the left knee disability, beginning December 1, 2004.

3.  Whether the reduction of the disability rating for status post donor site of the left hip associated with post-operative residuals of chondromalacia of the left knee (left hip disability), from 10 percent to noncompensable, effective November 1, 2005, was proper.

4.  Entitlement to a compensable disability rating for the left hip disability.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1993 to July 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2004 and July 2005 rating decisions by the Department of Veterans Affairs (VA), Regional Office (RO), in New Orleans, Louisiana.  

This matter was previously before the Board in March 2010 at which time it was remanded for additional development.  It is now returned to the Board. 

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After carefully considering this matter, and for reasons expressed immediately below, the Board believes that this case must be remanded for further development of the record.  The Board regrets the delay associated with this remand, especially considering that this matter was the subject of a prior remand.  However, the Board believes that another remand is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist. 

In its March 2010 Remand, the Board instructed that a Statement of the Case be issued as to the propriety of the reduction of the Veteran's left hip disability.  A review of the Veteran's claims file reveals that a Statement of the Case as to this issue has not been provided to the Veteran.  Accordingly, the issue must be remanded so that the Board's prior remand instructions may be complied with.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

As to the propriety of the reduction of the disability rating of the Veteran's left knee disability, the Board notes the following relevant timeline of events: In May 2003, the Veteran filed a claim for a temporary total disability rating of the left knee due to convalescence following surgery of that extremity; a temporary total disability rating for the left knee was granted in a June 2003 rating decision.  In August 26, 2003, correspondence, the Veteran asked for an extension of that temporary total disability rating and filed a claim for increased disability rating for the left knee disability.  The extension of the temporary total disability rating was denied in a February 2004 rating decision, at which time the RO additionally proposed to reduce the Veteran's left knee disability rating from 30 percent to 10 percent.  

At the time of the proposed reduction, the Veteran's left knee disability was assigned a 30 percent disability rating under Diagnostic Code 5299-5257 for severe instability of the knee and a separate rating of 10 percent under 5010-5260 for arthritis of the left knee which resulted in a noncompensable limitation of motion in flexion.  The combined disability rating for the Veteran's left knee was 40 percent under 38 C.F.R. § 4.25.

The Veteran disagreed with the proposed reduction in a February 2004 statement, and the reduction of the Veteran's left knee from 30 percent to 10 percent was finalized in a September 2009 rating decision, effective December 1, 2004.  At that time, the Veteran's ratings were 10 percent under Diagnostic Code 5299-5257 and 10 percent under Diagnostic Code 5210-5260, for a combined disability rating of 20 percent under 38 C.F.R. § 4.25.

The Veteran submitted a timely notice of disagreement as to the reduction of his left knee disability in a September 2004, as well as a statement explaining his disagreement with the reduction and his belief that his left knee disability had worsened not improved.  
Following receipt of that notice of disagreement, in a February 2006 rating decision, the RO awarded the Veteran a 30 percent disability rating for the left knee, effective December 1, 2004, the date on which the reduction had been effective.  Such disability rating appears to have been awarded under Diagnostic Code 5299-5262, though the coding sheet in the claims file continues to list the Veteran as rated under Diagnostic Code 5299-5257.   Regardless, the Veteran's separate 10 percent disability rating for arthritis under Diagnostic Code 5010-5260 was ended December 1, 2004, according to the coding sheet.  Additionally, the RO's reasons and bases for the decision in the February 2006 rating decision noted that the assigned 30 percent took into consideration the Veteran's arthritis and limitation of motion of his left knee under the "marked disability" standard of Diagnostic Code 5262.  

As the Veteran's combined evaluation prior to the reduction action was 40 percent for the left knee disability, and the subsequent rating actions-though increased from the initial reduction-still amount to a reduction of the Veteran's left knee evaluation, the Board finds that such an action has not been mooted by the "restoration" of the 30 percent evaluation in the February 2006 rating decision.  In fact, that rating decision explicitly acknowledges that fact, stating that it represented a partial grant of benefits sought on appeal.

The RO issued a Statement of the Case on the same day as the February 2006 rating decision, which addressed the Veteran's increased rating claim; inexplicably, that Statement of the Case did not include the law and regulations, particularly 38 C.F.R. § 3.344, applicable to a ratings reduction claim.  The Veteran timely submitted a substantive appeal as to the increased disability rating issue in that Statement of the Case, and the Board has jurisdiction over that issue.

Consequently, no Statement of the Case has been issued with regard to the propriety of the reduction of the Veteran's left knee disability rating, which the Veteran has timely submitted a notice of disagreement with, and which is currently in appellate status.  See 38 C.F.R. § 20.200 (2011).  Accordingly, VA has a duty to issue a Statement of the Case on that issue so that the Veteran may complete an appeal by filing a substantive appeal.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, a remand is necessary for this purpose.

As the Veteran and his representative appeared confused with the Board's prior handling of the increased disability rating claims on appeal, as noted in the Veteran's representative's July 2011 Informal Hearing Presentation, the Board will further explain why a remand of those issues, which the Board previously noted would be held in "abeyance," is necessary at this time.

In short, the Board finds that the increased disability rating claims for the Veteran's left hip and left knee disabilities are inextricably intertwined with the propriety of the reduction claims for those disabilities.  Accordingly, the Board will abstain from making any decision on those issues at this time (an "abeyance") in order for the appropriate actions to be taken with respect to those reduction issues.  Any Board action with respect to the increased disability rating issues while the reduction issues are outstanding could potentially lead to conflict in adjudication process and could result in conflicting outcomes.

Under the circumstances, a decision by the Board on the Veteran's claims for increased disability ratings for the left knee and left hip would be premature at this time, because such claims are inextricably intertwined with the Veteran's remanded claims as to the propriety of the reductions for his left hip and left knee disabilities, which as of yet are not properly within the jurisdiction of the Board, as discussed above.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  The Board sincerely regrets further delay in the adjudication of the Veteran's increased disability rating claims, but a remand in this case is necessary in order to facilitate accurate adjudication of the Veteran's claims.

The Board reminds the Veteran at this point that the propriety of his reductions for his left hip and left knee disabilities are not yet properly within the jurisdiction of the Board, as a timely substantive appeal on those issues has not been received.  See 38 C.F.R. §§ 20.200, 20.202 (2011).  Thus, the Board gently reminds him that he should submit an Appeal To Board Of Veterans' Appeals (VA Form 9), within 60 days of receipt of the Statement of the Case as to those issues, if he would like to complete appeal of those claims to the Board.

Finally, while the Board does not technically have jurisdiction over the reduction issues currently in appellate status, the Board notes that proper VCAA notice as to the substantiation of a restoration of a reduction has not been sent to the Veteran as to either of his reduced disabilities.  Thus, prior to the issuance of the Statement of the Case as to those issues, the Veteran should be provided proper VCAA notice as to all of his issues currently on appeal; such an issuance of proper VCAA notice prior to the issuance of the Statement of the Case will rectify any notice and timing defects that may currently exist as to any issues currently on appeal.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (issuance of properly compliant VCAA notice and readjudication of the claim will appropriately cure any notice or timing deficiency).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall send notice to the Veteran that is compliant with the VCAA, and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) for substantiation of the Veteran's claims for the propriety of the reductions of his left hip and left knee disabilities, as well as increased evaluation claims for those disabilities.  

2.  After waiting the appropriate amount of time for the Veteran to respond to the above, the RO/AMC shall undertake all actions required by 38 C.F.R. § 19.26 (2011), including issuance of a Statement of the Case, so that the Veteran may have the opportunity to complete an appeal on his propriety of the reductions for his left hip and left knee claims (if he so desires) by filing a timely substantive appeal.  

These issues should be returned to the Board only if a timely substantive appeal is received. 

3.  Thereafter, the RO/AMC shall review the claims file and readjudicate the Veteran's claims for increased disability ratings for the Veteran's left knee and left hip disabilities.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before the case is returned to the Board.

The propriety of the reductions of the Veteran's left hip and left knee disabilities shall only be included in the Supplemental Statement of the Case if those issues are timely appealed by the Veteran.  Accordingly, the RO/AMC shall wait the appropriate amount of time in order for the Veteran to respond to the above development prior to issuance of any Supplemental Statement of the Case.  

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


